UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2327


MARTY R. FERGUSON,

                  Plaintiff – Appellant,

             v.

CONSTELLATION ENERGY GROUP, INC.; ASSOCIATED BUILDERS AND
CONTRACTORS INCORPORATED AND AFFILIATES; STATE OF MARYLAND;
FRANK A. CAHN AND ASSOCIATES; BGE HOME PRODUCTS AND
SERVICES; BRYANT FERGUSON; WILLIE MAY FERGUSON; LABOR READY,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-00274-RDB)


Submitted:    April 8, 2009                 Decided:   April 20, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty R. Ferguson, Appellant Pro Se.      Barbara A. Gaughan,
CONSTELLATION ENERGY GROUP, Baltimore, Maryland; Robert M.
Gittins, William John Hickey, Rockville, Maryland; Charles J.
Butler, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Frank B. Cahn, III, LAW OFFICE OF FRANK B. CAHN,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marty R. Ferguson appeals the district court’s orders

denying his motion for appointment of counsel and dismissing his

civil complaint as frivolous and for failure to state a claim.

We   have    reviewed   the    record    and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Ferguson v. Constellation Energy Group, Inc., No. 1:08-

cv-00274-RDB (D. Md. Nov. 12, 2008; Nov. 20, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2